217



    OFFICE    OF    THE   ATTORNEY     GENERAL        OF TEXAS
                              AUSTIN




Hoaorebla f. Plfmr PonoU
wtlnbtlnyM&rn4y
Browmod,     Iua8




                                            otters          or.   sopteaher                         14,
                                              0r     thl8     *paem      l8
                                             lrotot          0r Bra4m county
raaynfunduo                                  1 taxes 4oliaqmnt
aon thsn ten                                a4 not ae yet paid or*r
to the sahool
                                       a r+idUit that         thr      tax84 nor4




                                                                        --   -   .---   .._....“V
                                                                       2i8

Honorabl8 J. Piner Powell, Page 8



           proprist~      of tk8 aot   bolng   done,   Them
           dirtinotfon    brtwren ninirterial and
           judiohl end other orfiolel aot8 is
           that,    whore the law pr88ortbee and 46
           fin.8 thr duty t0 ba ~erfolm.4 with Nob
             reoision,end    oertalnty as to,l,rat8   noth-
           Png to thb rxerolre or di6or8tlon        or
           judgment, tho eot is ~nlrterlal; . . ,*
             In this roa eot the tax ooll8otore duty 18 to take
the m0n.r
      _ _ -  fro8
                .. tha 48Pinquont
                             -       taxgayer
                                        _ -    and t?.188110
                                                       __  hlr
                                                            _  a
re081pt ror tn8 8am8. ra8 48ount or moneymlon no 18 to
rooeiro i8 48t8rmln84 by th8 amount a88eses4 on the tar        roll8
and not by his. In taking the noiey h8 18 aoting for the
t;g;iot     ana a payment to him is in raot payment to the~dls-
          The Tex Callrotor la further authorized bt rtatutr
to i&p      a rroorlpt 8howlng payment. Art1018 TZV of the R8-
ti804 a & vi1 sta tu tes r o e4 8 l8 r 0u 0w88
                 -The Tar Abeessor an4 Collrotor ox
           his   deputywhatever UIJ tar ia paid, 8h.01
          gliroto the person pying the &am* a re-
          orlpt thareror, rpealfying the amunt of
          #tat., oounty and dlatrlot    taxes, an4 the
          year or year8 for whloh ruoh tax wa8 acre
          8oseed; oeld rsoslpt shall also show th8
          number or aores   or land in eaoh 88parat8
          traot,   numbor, abatraot  an4 nasw of origi-
          nal (trsntoeand any olty or town lot and
          iian 0r oitr or town, and total mm8 or
          all property e8sesaed. Sal6 reoefpt ehall
          hats a duplioate to be retained by the As-
          wa6or and Collrotor. Th8 Aa8888gr am*
          collootor 8hall protido hmelt with a
          aral, 08 wbloh ahall br lnsorlbed a star
          with fit8 DOint8. mrrotuxledbr Mr word8
           ‘A88essir 'sodOoilootor or TaGo,
          Oounty' (the blank to be filled    rim
          &am. itfthe oortnty),and 8hall i.~pr888
          mid real on maah reocllptand duplloato
          &ten by him ior tar.8 001100t44 OD.real
          ratato; and raid troelpt having thb #ml
          attaohed   8hal.lbr edmisslbl8 to reoord in
          tbr oounty ia rhtob ths propsrty 18 rltuated
          in the sams &inner es are68 duly authmti-
          oated, and when w r8oordod shall.bs idll
          and oorpletr not;08 to all per8OR8 Of Oh8
Honorable J. Plner ?owell, Page S



             payTae5t ot aal4 tax. The ASSSSSOr srid Cob.
             lSOtor, when a~ t&X08 are paid, shall oredit
             SiiIWOIIthe FOll8 iJIth8 &UUibr Ma fOrw,;prS-
             oorlbsd by th4 Com;rtmaller  0r the stetp’or
             TSX6S; ati 8UOh Ontrr shall be nOtfO@ to all
             the world 0r the paynent or NOb tas, and
             woh sntrioe may be urrd in eridsnoe on ia-
             NSS hOhi~        th0 p~pOItt Or OUW~ Aota
             1876, Q* 2011 0. L. vol. 8, p* 1097, Aota
             392l, 7. 1381 Aat 1938, 44th Log., Q. 671,
             oh. 2s4, eea* 1.'.
          Wo ere unable to tin4 any authority la thla State
that would give tha Tax Colleotoo the diroretio&aryduty or
returning tax monep atter ha has rooeired tha saw ror B
dtatrlot end ha8 i8SUOd a rOOOiQt iOr the S&%8*
          ' Another reason why the Tax Collaotor amy not M-
 turn this WMy    tJ the tQXQa~Or 18 bSOaU38 the tcU~8yor  in
 this onse is not rntitl*tlto a retusn 4 the Sam%. Bven ir
It  oould be oald th:itthe taxpayer did not cm8 thfs money
 Still hlr PQylSWt SBB 8 TOlWtWy pPJW35t WAd it 18 6 Wu.
 settled rtis Of law in this State  that 81)a general prinolpls
 tars8 whloh ers voluntari;Zp pal4 are riot tbereattsr reoover-
 able. Sea the County ot Oalreston Y. 3. C. Cor'hyp,49 Tax.
 879.
             Also ln the pwt1cu.la.r  owe et hand, it Is well
to point out that    whoa the taxpayer paid the 80~87 to the
Tax Colleotor ha leeally owe4 the waey. Art1010 7290 of
the Hevised Civil    r?t?3tUtOS provides, in y%I't,88 iOllOWSt

                  wProvlde6, thnt no suit &all be
             brought rot the oolleotton of d8llm;uent
             tUU8 oi a eohool dietrlot    or road die-
             tdot  UlhSS  i~atitut~d   within tan YOJXS
             ISoaPth8 tl50 the S&W shall bSOOSI@dOm-
             weat. *
             This Statute does not seek to extlnguis&       the debts
Ow%w   tar    taXO8 whloh are WrS than    ten YOUrS old but lBSrO1J
SStS Up S liraitothI e&ZltIt a 8OhOOl diStr;Ot       tlUi5g   rot
ttkXa8wltiohwe mom than to5 rorlrsOld. a this reSp8Ot
this St:ltUte    is e lhitntion  Statute,    ArtlOl~ as40 prorSde*r
                                                                  220




                  wThe Law of Ltritatiotl      *hall   not k
           available la say       suit    unlo811It be rp)'ol-
           floslly set forth b           the party uBa ti'
           his anmr   latokss It a8 a doSoase.*
          The oourt8 of thlr 8tata ham friqueafl~ hold thet
a llmltatloa statute does not extlngulsh l debt. In the sase
of Caldtrsak, l'rsnksad Conpmy ?# Sillier 8. Yrmm, 44 Tax.
439, the wurt uld a8 followst

                “It rr  bo oonsidorod ls a eott1.d
           law ai this state that in eotlons for
           the rwoverf of dobt, and llk9 aotlons,
           the otatuto8 of limitation erioot the
           remedy wlalr.'
                *Bo sourt In tho tanlon !&as goao
           furtkesrto eustaln thlclruIo than the
           Supraw Court of thle Hate,     Bander
           I. Crawford, 35 Tax. T4S    Wood ve
           xoldor, 4a3Tax. 409; Or1 gsby 'I.Peak,
           SV Tor. 147."
                "The law donlos to th6 haldor of
           the alsla 8ay remodr tbrongb the oourts
           ror Its snssrtloa or onforoemeat but
           doss aot doalar. the dobt sstlsfisd ss
           by peywnt, or othsrwlrs 80 totally aa-
           aulod as to be deemed to hive ao 0x18-
           tonoo oa whloh any right may bs teado.*

           Tho SuprfaaoCourt,qf Texas in an opinloa arittdn
by Jud@          _ --the oase 0r Croshaa
          of&n88 la                      v. Haroourt, 53 3. if.
1019, 8tetrd a8 roizowsc
                  *Bat the   rtatuto     of llaitatlon8
           Bid   no t
                    lxtlngulah the debt.=
          In the aa8o of Costral liatloaalBank ot al vo
ttithm sad Corpany, 93 9. U. (a) 76S, tho oourt statod as
r0lbt8t
                Vho fast that an aotloa tar Ww
           reoowr~ oi a dobt le barti by the
           rtntutos o? llmltatlon dooo         not   bestroY
.       .




    Sonnrablo f.   Yiasr     Powell,   Psae   5




               the debt. Th8 bar affsotr l&8 remedy onlc
               Ths rlght of tho oraditor to reoalto pap
               zwnt onatiawr after the bar.*
              fn the Oe84 Of LiwStOlu COUUtJr t. nobhias, 58
    9. 1. (el 680, the COtiSSiOa Of.&qm818 rtatod as lO1lOWSt
                      "Tha    StdUtSS  Of 1idtfitiOo.bor            the
               holder OS      the debt fro& aoooss to ths
               oourt, but the d8bt 18             not   oXtill@ishdd.
              SO frO8thSSa          Oa888 WO SW thst thU %X cO~SatO&
    has a right to IWOivO          ths iaonoysad boos not havr a right
    to return the s?mo ior         the rraaon that said !Mneg was d&t-
    Idly Owing and duo to          th8 8ohOOl distl’iet.
              It 18 the 09iaion Of this b9aftmclt,                   thotofon,
    that the T;?UCOl1oatOr Of BrOWa '%ULit~ my               LtOt   rOta% this
    money to thlr tsxparsr.
                                                         Yours rsry truly




                                                                      ASSiStSlIt




                                                                           /APPRoVE~A